1 F.3d 1233
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Garnell Steven HILL, Sr., Plaintiff-Appellant,v.Eugene NUTH, Warden;  Richard Lanham, Sr., Commissioner,Defendants-Appellees.
No. 93-6627.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 6, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., Chief District Judge.  (CA-91-2742-B)
Garnell Steven Hill, Sr., Appellant Pro Se.
Joseph A. Curran, Richard M. Kastendieck, Office of the Attorney General of Maryland, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Garnell Steven Hill, Sr., a Maryland inmate, appeals from the district court's order granting the Defendants summary judgment on a claim remanded for the district court's consideration after an earlier appeal to this Court.  Hill v. Nuth, No. 92-6462 (4th Cir.  Jan. 4, 1993) (unpublished).  Our review of the record and the district court's opinion convinces us that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Hill v. Nuth, No. CA91-2742-B (D. Md. May 27, 1993).


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 See also Strickler v. Waters, 989 F.2d 1375, 1380-81 (4th Cir. 1993)